VANDE WALLE, Justice,
dissenting.
I respectfully dissent. Although the majority opinion recites the standards this court uses on appeal from a decision of an administrative agency, I do not understand *656this court to have drifted away from its decision in Power Fuels, Inc. v. Elkin, 283 N.W.2d 214, 220 (N.D.1979), in which we held that in deciding whether or not an administrative agency’s findings of fact are supported by a preponderance of the evidence, we “determine only whether a reasoning mind reasonably could have determined that the factual conclusions reached were proved by the weight of the evidence from the entire record.” I do not believe the majority has applied that standard, but rather has made independent findings of fact and substituted its judgment for that of the agency. As an example, on the crucial issue of whether or not Dr. Johnson testified that Murray’s injuries were not caused from the accident, the majority limits the import of the question, “So in your opinion the problems he was having with his back weren’t caused by the injuries that he suffered to his feet?” and the answer, “Correct,” by observing that Dr. Johnson was not specifically asked whether Murray’s fall caused his back injury or whether the back injury manifested itself when Murray returned to work. As a result of that observation, the majority concludes that Dr. Johnson’s testimony was not a reasonable basis for the Bureau to conclude that Murray’s back pain was not due to an injury arising out of and in the course of his employment or that his February 1985 fall was not a substantial contributing factor to his back pain.
I do not believe the testimony of Dr. Johnson can be so limited without judging the credibility of the witnesses, and the weight of their testimony, something we, as an appellate court, do not do. Furthermore, if specific questions should have been asked concerning whether Murray’s fall caused his back injury or whether the back injury manifested itself when Murray returned to work, those questions would appear to me to be the obligation of the party bearing the burden of proof. In this instance that party is Murray, for a claimant has the burden of proving he is eligible for benefits. Therefore, the onus, if there must be one, for not having asked those questions, and if they were not included within the question placed to Dr. Johnson, as quoted above, should be laid to Murray, not the Bureau.
Because I believe the Bureau could reasonably have reached the factual conclusions it did, I would affirm.
ERICKSTAD, C.J., concurs.